                    1
                        EDWARD J. TREDINNICK (#84033)
                    2   GREENE RADOVSKY MALONEY
                          SHARE & HENNIGH LLP
                    3   Four Embarcadero Center, Suite 4000
                        San Francisco, California 94111-4106
                    4   Telephone: (415) 981-1400
                        Facsimile: (415) 777-4961
                    5   E-mail: etredinnick@greeneradovsky.com

                    6   Attorneys for Creditor,
                        City and County of San Francisco
                    7
                                                     UNITED STATES BANKRUPTCY COURT
                    8
                                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
                    9
                                                            SAN FRANCISCO DIVISION
               10
               11       In re:                                             Case Nos.: 19-30088 DM (Lead Case)
               12
                        PG&E CORPORATION,
               13                                                          Chapter 11
                                 -and-
               14
                        PACIFIC GAS & ELECTRIC COMPANY,                    CERTIFICATE OF SERVICE
               15

               16                        Debtors,
                                                                           DATE:        May 9, 2019
               17                                                          TIME:        9:30 am
                        ☐Affects PG&E Corporation                          PLACE:       Courtroom 17
               18       ☒Affects Pacific Gas and Electric Company                       450 Golden Gate Avenue, 16th Fl.
                        ☐Affects both Debtors                                           San Francisco, California
               19
                                                                           JUDGE:       Hon. Dennis Montali
               20       All papers shall be filed in the Lead Case,
                        No. 19-30088 (DM)                                  RELATED DOCKET NO: 1535
               21

               22

               23

               24       ///

               25       ///

               26       ///

               27       ///

               28       ///

GREENE RADOVSKY
MALONEY SHARE &
HENNIGH LLP
FOUR EMBARCADERO        48503/0814
CTR, SUITE 4000
SAN FRANCISCO, CA   Case: 19-30088
                      547181.1            Doc# 1551                 1
                                                        Filed: 04/18/19   Entered: 04/18/19 16:38:15      Page 1 of
94111
                                                                     3
                    1           I, Violet Rajkumar, do declare and state as follows:
                    2           I am employed in San Francisco in the State of California. I am more than eighteen years old
                    3   and not a party to this action. My business address is Greene Radovsky Maloney Share & Hennigh
                    4   LLP, Four Embarcadero Center, Suite 4000, San Francisco, California 94111-4106.
                    5           1.      I certify that on April 18, 2019, I caused a true and correct copy of each of the
                    6   following documents to be served via e-mail on the Standard Party Email Service List attached hereto
                    7   as Exhibit A.
                    8   RELIEF FROM STAY COVER SHEET;

                    9   NOTICE OF HEARING ON MOTION BY THE CITY AND COUNTY OF SAN FRANCISCO
                        FOR DETERMINATION THAT AUTOMATIC STAY DOES NOT APPLY UNDER
               10
                        §362(b)(4) OR IN THE ALTERNATIVE, FOR RELIEF FROM THE AUTOMATIC STAY
               11       UNDER §362(d)(1);

               12       MOTION BY THE CITY AND COUNTY OF SAN FRANCISCO FOR DETERMINATION
                        THAT AUTOMATIC STAY DOES NOT APPLY UNDER §362(b)(4) OR IN THE
               13       ALTERNATIVE, FOR RELIEF FROM THE AUTOMATIC STAY UNDER §362(d)(1) AND
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT;
               14

               15       DECLARATION OF BARBARA HALE IN SUPPORT OF MOTION BY THE CITY AND
                        COUNTY OF SAN FRANCISCO FOR DETERMINATION THAT AUTOMATIC STAY
               16       DOES NOT APPLY UNDER §362(b)(4) OR IN THE ALTERNATIVE, FOR RELIEF FROM
                        THE AUTOMATIC STAY UNDER §362(d)(1) BY THE CITY AND COUNTY OF SAN
               17       FRANCISCO (Exhibits A-K attached)
               18
                        DECLARATION OF KATHARINE M. MAPES IN SUPPORT OF MOTION BY THE CITY
               19       AND COUNTY OF SAN FRANCISCO FOR DETERMINATION THAT AUTOMATIC STAY
                        DOES NOT APPLY UNDER §362(b)(4) OR IN THE ALTERNATIVE, FOR RELIEF FROM
               20       THE AUTOMATIC STAY UNDER §362(d)(1) BY THE CITY AND COUNTY OF SAN
                        FRANCISCO (Exhibits A-C attached)
               21

               22               2.      I certify that on April 18, 2019, I caused a true and correct copy of the each of the

               23       above documents to be served via First Class Mail to the parties on the Standard Parties Service List

               24       attached hereto as Exhibit B.

               25               3.      I certify that on April 18, 2019, I caused a true and correct copy of each of the above

               26       documents to be served via Email to the parties on the Core/2002 Email Service List attached hereto

               27       as Exhibit C.

               28

GREENE RADOVSKY
MALONEY SHARE &
HENNIGH LLP
FOUR EMBARCADERO        48503/0814
CTR, SUITE 4000
SAN FRANCISCO, CA   Case: 19-30088
                      547181.1            Doc# 1551                  2
                                                         Filed: 04/18/19     Entered: 04/18/19 16:38:15         Page 2 of
94111
                                                                      3
                    1           4.     I certify that on April 18, 2019, I caused a true and correct copy of each of the above
                    2   documents to be served via First-Class Mail to the parties on the Core/2002 First-Class Mail Service
                    3   List attached hereto as Exhibit D.
                    4           I declare under penalty of perjury under the laws of the United States of America, that
                    5   the foregoing is true and correct and that if called upon as a witness, I could and would testify thereto.
                    6           Executed this 18th day of April, 2019, at San Francisco, California.
                    7

                    8                                                         /s/ Violet Rajkumar
                                                                              Violet Rajkumar
                    9

               10
               11

               12

               13

               14

               15

               16

               17

               18

               19
               20

               21

               22

               23

               24

               25

               26

               27

               28

GREENE RADOVSKY
MALONEY SHARE &
HENNIGH LLP
FOUR EMBARCADERO        48503/0814
CTR, SUITE 4000
SAN FRANCISCO, CA   Case: 19-30088
                      547181.1           Doc# 1551                   3
                                                         Filed: 04/18/19     Entered: 04/18/19 16:38:15        Page 3 of
94111
                                                                      3
